[Cite as State v. Graham, 2019-Ohio-2020.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                Plaintiff-Appellee,                :
                                                                    No. 18AP-636
v.                                                 :             (C.P.C. No. 17CR-6193)

William E. Graham,                                 :           (REGULAR CALENDAR)

                Defendant-Appellant.               :


                                             D E C I S I O N

                                      Rendered on May 23, 2019


                On brief: Ron O'Brien, Prosecuting                Attorney,    and
                Kimberly M. Bond, for appellee.

                On brief: Brian J. Rigg, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} Defendant-appellant William Graham challenges convictions on 18 fifth-
degree felony counts and one misdemeanor count of breaking and entering, along with
two third-degree felony counts of tampering with evidence, as in violation of his speedy
trial rights.
Procedural history—two indictments
        {¶ 2} Mr. Graham was arrested on January 19, 2017 in connection with events
alleged to have occurred at two commercial establishments on that very date. In an
indictment filed on January 27, 2017, the state charged Mr. Graham in Franklin C.P. case
No. 17CR-528 with two counts of breaking and entering and one count of possessing
criminal tools. He remained incarcerated pending resolution of the charges.
        {¶ 3} On November 14, 2017, the state issued a second indictment. Franklin C.P.
case No. 17CR-6193 realleged the three crimes charged in the earlier case and added one
No. 18AP-636                                                                              2

additional criminal tools count from those events, but added another 40 counts relating to
other episodes said to have occurred at various different places at earlier dates ranging
from September 29, 2016 to January 14, 2017. Mr. Graham, already incarcerated on the
first case, was subject to a warrant served in that second case on December 18, 2017.
(Dec. 19, 2017 Entry of Warrant Served.) Having been overtaken by the second
indictment, the initial case, 17CR-528, was nolled on January 23, 2018.
       {¶ 4} On July 23, 2018, Mr. Graham pleaded no contest to and was found guilty
of 21 of the counts in the newer case. Those counts included the two breaking and
entering charges duplicated from the earlier case (now designated as counts 41 and 43). A
"criminal tools" charge from that earlier case (now count 42) and an additional such count
(now count 44), along with 21 of the other counts, were dismissed for non-prosecution as
part of the plea deal. (July 23, 2018 Entry of No Contest Plea; July 25, 2018 Jgmt. Entry.)
       {¶ 5} The Common Pleas Court adopted the sentence recommended by the
prosecution and the defendant. It sentenced Mr. Graham to a total of five years in prison:
12 months on each of the 18 breaking and entering counts, run concurrently to each other
but consecutively to concurrent 24-month sentences on the two tampering counts. The
court credited Mr. Graham with the 550 days that he already had spent in jail in
connection with the two cases. (July 25, 2018 Jgmt. Entry.)
Procedural history—time awaiting resolution
       17CR-528
       {¶ 6} The record reflects that after his January 19, 2017 arrest, Mr. Graham
through counsel filed a demand for discovery on February 15, 2017. The state fulfilled
that discovery request 22 days later, on March 6, 2017.
       {¶ 7} Various continuance entries followed. The parties requested a continuance,
as signed by both lawyers and the defendant, through an entry filed on March 22
referencing a need for further negotiation and discovery and extending to a new trial date
(reset from March 20) of May 17, 2017.        On May 18, 2017, the court filed another
continuance entry, this one on the motion of the "Parties" and signed by both counsel but
"refused" by defendant Mr. Graham; this entry continued the case for trial on July 6,
2017, and noted "additional negotiation," that the state was awaiting "additional
No. 18AP-636                                                                             3

information" from detectives, and that negotiations also were ongoing with officials in
Delaware County regarding a "course of conduct."
       {¶ 8} A July 6, 2017 entry, again on motion of the "Parties" and signed by both
counsel, but with defendant Graham "unavailable," continued the matter for trial on
August 30, 2017 while noting as cause that the defendant had not been transported to the
court for the scheduled trial. On September 11, 2017, the court filed an entry on motion of
the "Parties" resetting the trial date from August 30 to November 1, 2017 and noting as
cause that the "State recently received information on several additional incidents
involving defendant," and that time was needed to review that information and to "make
charging decision"; both counsel signed this entry, which defendant "refused."
       {¶ 9} On November 1, 2017, the court continued the matter for trial on
February 5, 2018, noting on a "criminal case processing sheet" that the judge had
discussed defendant's request for new counsel, and also referencing a prison sentence
from Licking County and reciting that a status conference had been set for January 17,
2018 in advance of the February trial date.       Lagging that entry was an entry filed
November 6, 2017, signed by both counsel but "refused" by defendant, reflecting that the
"Parties" had moved to continue the trial date from November 1, 2017 to February 5, 2018
due to "additional discovery, [and] indictment forthcoming."
       {¶ 10} During this period between Mr. Graham's January 19, 2017 arrest and the
termination of case 17CR-528 in the aftermath of his re-indictment under case 17CR-
6193, Mr. Graham, although represented by counsel, submitted certain materials on his
own accord. His June 23, 2017 pro se "Motion to Dismiss Indictment" complained of
unlawful arrest and questioning, and noted that he and his lawyer did not "see eye to eye"
on those issues. (June 23, 2017 Mot. to Dismiss at 2.) Then in a letter to the court filed
October 11, 2017, Mr. Graham expressed a number of concerns relating to his address and
bail, the circumstances surrounding his arrest and evidence against him, perceived
deficient performance by his lawyer, and claimed violation of speedy trial rights in
combination with what he viewed as undue delay in prosecuting the "unfiled charges" in
what would become the new case. (Oct. 11, 2017 Letter at 2.)
No. 18AP-636                                                                                4

       17CR-6193
       {¶ 11} After the new indictment with its 41 additional charges was filed on
November 14, 2017, Mr. Graham through his then-lawyer filed his demand for discovery
in case 17CR-6193 on January 4, 2018. The state responded to that demand the next
week, on January 11, 2018.
       {¶ 12} On February 5, 2018, the date that had been set for trial in the first case that
then was nolled in January 2018, the Common Pleas Court approved substitution of
private counsel for Mr. Graham's previously appointed counsel.               (Feb. 5, 2018
Substitution of Counsel Entry.) A related entry filed February 6, 2018 continued the
matter on the motion of "Defendant" until a trial date of February 13, 2018 to allow for
appointment of the new counsel and provide "time to prepare for trial [and] review all
discovery."
       {¶ 13} Other continuances followed at the mutual request of the "Parties" and
signed by Mr. Graham as well as by both counsel.              One such continuance filed
February 16, 2018 rescheduled trial for March 28, 2018 to permit more discovery (with
the defense making a further discovery request on February 26th, to which the state
responded on March 5th and 6th). By entry filed March 30, 2018, the trial date then was
moved to April 26 to allow for further "defense investigation." And by entry of May 7, the
matter then was reset on the same basis to July 23, 2018, the date on which Mr. Graham
wound up making his no contest plea.
       {¶ 14} Again during this period, Mr. Graham made certain filings himself even
while represented by counsel. He submitted a "Motion to Dismiss Indictment" on speedy
trial grounds, dated May 22 and filed May 30, 2018.          He supplemented that with a
hearing request dated June 27 and filed July 2, 2018. The trial court referenced those
filings at a July 11, 2018 status conference, saying that Mr. Graham's motions on his own
behalf would not be given effect because he was represented by counsel, and that "even if
we disregard the hybrid representation issue," the court was denying the motion to
dismiss. (July 11, 2018 Tr. at 6-7.)
       {¶ 15} Mr. Graham's lawyer adopted and orally renewed the speedy trial motion on
the day Mr. Graham entered his no contest plea, July 23, 2018. (July 23, 2018 Tr. at 5.)
The trial judge said that he would deny the motion because the state had "add[ed] a
No. 18AP-636                                                                               5

supplemental superseding indictment in a timely fashion consistent with Mr. Graham's
speedy trial rights."   Id. at 6.   The court then proceeded to accept the plea, find
Mr. Graham guilty as specified, and impose the prison sentence. (July 23, 2018 Entry of
No Contest Plea; July 25, 2018 Jgmt. Entry.)
       Speedy trial issues
       {¶ 16} Making both statutory and constitutional speedy trial arguments, Mr.
Graham's one assignment of error maintains:
              THE TRIAL COURT ERRED WHEN IT DENIED
              DEFENDANT-APPELLANT'S MOTION TO DISMISS THE
              INDICTMENT.

       1) Statutory speedy trial rights under R.C. 2945.71
       {¶ 17} R.C. 2945.71(C)(2) provides that someone charged with felonies "[s]hall be
brought to trial within two hundred and seventy days after the person's arrest." The same
restriction applies to someone charged with felonies and misdemeanors that "arose out of
the same act or transaction." R.C. 2945.71(D). In computing that time, "each day during
which the accused is held in jail in lieu of bail on the pending charge shall be counted as
three days." R.C. 2945.71(E).
       {¶ 18} Ohio statute further provides that the time limitation may be extended for,
among other specified reasons, "[a]ny period of delay necessitated by reason of a …
motion, proceeding, or action made or instituted by the accused," or for "[t]he period of
any continuance granted on the accused's own motion, and the period of any reasonable
continuance granted other than upon the accused's own motion." R.C. 2945.72(E), (H).
       {¶ 19} On motion made at or before the beginning of trial, "a person charged with
an offense shall be discharged if he is not brought to trial within the time required by R.C.
2945.71 and 29454.72." R.C. 2945.73(B). The Supreme Court of Ohio has "repeatedly
announced that the trial courts are to strictly enforce the legislative mandates evident in
these statutes." State v. Parker, 113 Ohio St. 3d 207, 210 (2007).
       {¶ 20} The standard seems straightforward: "Upon demonstrating that more than
90 days elapsed before trial, [an incarcerated] defendant establishes a prima facie case for
dismissal based on a speedy trial violation. Once a defendant establishes a prima facie
case for dismissal, the state bears the burden to prove that time was sufficiently tolled and
the speedy trial period extended. Hence, the proper standard of review in speedy trial
No. 18AP-636                                                                                  6

cases is to simply count the number of days passed, while determining to which party the
time is chargeable, as directed in R.C. 2945.71 and 2945.72." State v. Vasquez, 10th Dist.
No. 13AP-366, 2014-Ohio-224, ¶ 21 (multiple citations omitted).
       {¶ 21} These counting issues can become more complex, however, with the
introduction of more than one indictment. Id. at ¶ 23 ("cases involving subsequent
indictments can be problematic with respect to the issue of speedy trial rights"), citing
State v. Mohamed, 10th Dist. No. 08AP-960, 2009-Ohio-6658, ¶ 28.
       {¶ 22} Two interrelated principles inform cases involving successive indictments.
First, and more generally, "[w]hen an accused waives the right to a speedy trial as to an
initial charge, this waiver is not applicable to additional charges arising from the same set
of circumstances that are brought subsequent to the execution of the waiver." State v.
Adams, 43 Ohio St. 3d 67, 70 (1989) (further explaining that new "defense considerations
may arise" after a nolle prosequi and a new indictment; "[t]hus, a knowing and intelligent
waiver cannot be made until all the facts are known by the accused," including the exact
nature of the crime charged). Second, and more particularly, "the state is not subject to
the speedy-trial timetable of the initial indictment, when additional criminal charges arise
from facts different from the original charges, or the state did not know of these facts at
the time of the initial indictment." State v. Baker, 78 Ohio St. 3d 108, 110 (1997).
       {¶ 23} Thus, "Baker and Adams * * * combined * * * stand for the proposition that
speedy-trial time is not tolled for the filing of later charges that arose from the facts of the
criminal incident that led to the first charge." Parker, 113 Ohio St. 3d at 211. Parker
underscores that it is the specific first-indicted "incident" to which courts look in assessing
these situations, because while the subsequent indictments in Baker "all * * * were the
result of the same investigation, * * * the charges were the direct result of different events
on different days." Id.
       {¶ 24} Construing these principles as articulated by the Supreme Court of Ohio, we
have observed that " '[t]he holding in Baker is disjunctive and specifically sets forth two
scenarios [new facts, or the state's new knowledge of facts], either of which will reset the
speedy-trial timetable for charges arising from a subsequent indictment.' " Mohamed,
2009-Ohio-6658, ¶ 30, quoting State v. Thomas, 4th Dist. No. 06CA825, 2007-Ohio-
5340, ¶ 17.
No. 18AP-636                                                                                7

New, additional charges in 17CR-6193
        {¶ 25} For clarity of analysis, we begin by discussing the speedy trial provisions as
applied to those charges set forward for the first time in the newer indictment. As noted,
only two of the counts on which Mr. Graham was convicted (B&E counts 41 and 43) and
two other criminal tools counts later dismissed (counts 42 and 44) arose from the Tai's
Asian Bistro and The Uniform Store episodes that formed the basis for the first
indictment. All the other counts in the second indictment sprang from other, earlier
break-ins to which investigators linked Mr. Graham at some time after his arrest for the
activities of January 19, 2017.
        {¶ 26} So, for just a few examples, the September 29, 2016 B&E at Henri's Cloud 9,
the October 10, 2016 B&E at Maana's, the November 23, 2016 B&E at Under the Palm,
and the January 14, 2017 B&E at Great Clips, as variously alleged in counts One, Eight,
Eighteen, and Thirty-Nine of the newer indictment, all are separate and distinct from the
January 19, 2017 matters in terms of dates, locations, and victims' identities. Compare
November 14, 2017 indictment in case number 17CR-6193, counts 1, 8, 18, and 39 with
id., counts 41 and 43.
        {¶ 27} From November 14, 2017, when the second indictment issued, to Mr.
Graham's plea on July 23, 2018, Mr. Graham's discovery requests and the continuance
entries he himself signed with his new counsel tolled at least all but 89 days (or 76 days by
the state's count, see Appellee's Brief at 13-14, giving certain entries retroactive
application to the dates they recited, as State v. Mincy, 2 Ohio St. 3d 6, 9 (1982) appears to
suggest is appropriate). "A continuance granted upon the joint motion of the parties tolls
time pursuant to R.C. 2945.72(H) because the motion is made, in part, by the defendant."
State v. Watson, 10th Dist. No. 13AP-148, 2013-Ohio-5603, ¶ 19 (citations omitted). Even
multiplied by three because Mr. Graham was incarcerated during that time, the
calculation regarding counts arising from the second indictment comes to less than 270
days.
        {¶ 28} With regard to these additional counts, Mr. Graham's sole argument
appears to be that "the clock did not reset" from the time of the first indictment because
the superseding indictment alleged offenses that were "similar" to those for which he had
been indicted the first time. Appellant's Brief at 9 (further urging that "it is reasonable to
No. 18AP-636                                                                              8

assume" that the state knew of these facts "far in advance of Mr. Graham's arrest on the
second case").
       {¶ 29} But under the controlling case law, it is not the state's knowledge of facts
relative to the time of the second arrest that matters: what matters is whether the
"additional * * * charges" in the second indictment "arise from facts different from the
original charges, or the state did not know of these facts at the time of the initial
indictment." Baker, 78 Ohio St. 3d at 110.
       {¶ 30} Here, because the "additional criminal charges arise from facts distinct from
those supporting [the] original charge," id. at 112—that is, because facts supporting
allegations of break-ins on one day at Tai's Asian Bistro and The Uniform Store are
"distinct" from facts supporting charges of other break-ins at other locations on other
dates—"the state should be accorded a new 270-day period beginning from the time when
the second indictment was returned," id. at 111-12.
       {¶ 31} And although we do not find this point necessary to our holding in this
context, we also observe that the record reflects that both the defense counsel and the
prosecution stipulated—at dates well after the time of the first indictment—that the "State
[was] waiting for additional information from the investigating detectives," and that the
state had "recently received information on several additional incidents involving
defendant." See agreed continuance entries of May 18, 2017 and September 11, 2017; see
also, e.g., Mohamed, 2009-Ohio-6658 at ¶ 52 (because "new fact" of lab result for drugs
"was not available to the state at the time of the original arrest and/or indictment on
[robbery and assault charges,] * * * * [the] speedy trial clock was triggered anew by the
[second, drug-charge-specific] indictment") (emphasis added).
       {¶ 32} The state is correct in urging that it was "within the speedy trial time as to
the new charges." See Appellee's Brief at 14. Therefore the judgment of the trial court in
finding Mr. Graham guilty in this case as to counts One, Three, Five, Six, Eight, Ten,
Twelve, Fifteen, Eighteen, Twenty, Twenty-Two, Twenty-Four, Twenty-Six, Twenty-Eight,
Twenty-Nine, Thirty-One, Thirty-Three, Thirty-Six, and Thirty-Nine did not contravene
R.C. 2945.71.
No. 18AP-636                                                                                9

Initial charges from 17CR-528
       {¶ 33} That leaves counts 41 and 43 for assessment under the speedy trial statutes.
Those counts mirrored counts of the first indictment, and the state to its credit analyzes
the "[s]peedy-trial calculation as to [those] original charges" separately from the "[s]peedy
trial calculation as to the new charges." See Appellee's Brief at 12, 13-14; see also id. at 9
(submitting that "the new charges in 17CR-6193 were not subject to the speedy-trial
timetable in 17CR-528"), 11-12 ("The speedy-trial timetable for the original charges in
17CR-528 did not apply to the new charges in 17CR-6193").
       {¶ 34} Indeed, the Supreme Court of Ohio's language from Adams (about when the
speedy trial period should begin for the "additional charge," 43 Ohio St. 3d at 68) and
Baker (regarding "[a]dditional crimes based on different facts," 78 Ohio St. 3d at 111)
inevitably has given rise to courts assessing counts within a superseding indictment
separately for speedy trial purposes depending on whether they arose from the alleged
facts of the first indictment or from different facts. Compare, State v. Williams, 10th Dist.
No. 13AP-992, 2014-Ohio-2737 at ¶ 29 ("it was error for the trial court to analyze all five
counts together [for speedy trial purposes] without regard to the distinct time frame
applicable to each charge").
       {¶ 35} State v. Thomas, 4th Dist. No. 06CA825, 2007-Ohio-5340, provides a clear
example.    In the second, "two-part indictment, the second count, weapons under
disability, was a subsequent indictment that arose from the same facts as did the original
conviction for marijuana possession. Accordingly, the speedy-trial time limit for that
count began to run at the time [that defendant] was held for the original arrest and the
trial court properly dismissed that count as violating R.C. 2945.71. However, the first
count of the indictment, trafficking in drugs, arose from a drug buy that took place [on a
date] before [matters charged regarding] the original arrest. Because the facts of the first
count of the indictment were not the same facts as those of the original arrest, the speedy-
trial clock did not start running until the [defendant] was indicted on that count." Id. at
¶ 19. One count of the superseding indictment thus was thrown out due to speedy trial
requirements, while another count of that indictment should not have been invalidated on
that ground. Id.
No. 18AP-636                                                                            10

       {¶ 36} The same sort of approach is indicated by State v. Reeves, 2d Dist. No.
2015-CA-12, 2016-Ohio-5540, ¶ 20. There, where the defendant had waived time up to
the date of a new superseding indictment arising from the same set of circumstances,
those initial counts were treated separately from the subsequent additional but related
counts (which related back to the same arrest date but as to which time had not been
waived); the state conceded that those additional counts should be dismissed "because
speedy trial time had elapsed" by the time of trial, but defendant was appropriately
convicted on those counts as to which time had been waived in the first case up to the
time of the second indictment. See also, e.g., State v. Jackson, 1998 Ohio App. Lexis
4469 (2d Dist.1998) (defendant tried more than a year after his arrest and within two
months of superseding indictment; general waiver as to speedy trial time on initial counts
does not apply to additional charges that relate back to original arrest date).
       {¶ 37} Here, the state acknowledges that some 41 days (123 when multiplied by 3)
are chargeable against the state "as to the original charges" before the superseding
indictment issued. See Appellee's Brief at 12. And the state does not argue that the final
continuance entry in the case under the original indictment—an entry filed November 6,
2017 and purporting to run to the then-scheduled trial date of February 5, 2018—
somehow extends beyond the expiration of that case.
       {¶ 38} But the state does suggest, without citation to precedent, that the
continuance entry and the represented defendant's pro se June 23, 2017 motion to
dismiss on other grounds (a motion on which the trial court never ruled and that would
appear to have been without effect under the judge's view as later expressed, with regard
to a different motion, that "hybrid representation" is not permitted, see July 11, 2018 Tr.
at 6-7) "tolled time until [that first] case was nolled on January 23, 2018." Appellee's
Brief at 12.
       {¶ 39} That contention goes to the nub of the speedy trial issue regarding counts 41
and 43. The state concedes that for each case, delay chargeable against the state is to be
multiplied by three, as Mr. Graham was incarcerated for the entire period. See id. at 13
(multiplying state's calculation of days "as to the original charges" by three), 14 (same
multiplier for new charges). Therefore, if the 41 actual days that the state acknowledges
regarding the initial charges is added to 50 actual days or more that ran after the
No. 18AP-636                                                                              11

superseding indictment, Mr. Graham's speedy trial time expired on those two counts.
R.C. 2945.71.
       {¶ 40} The question of whether the November 6, 2017 continuance as jointly
signed by counsel in the first case applied not only to that case going forward but also, and
simultaneously, to certain counts in the second indictment as issued well after the
continuance entry is potentially conclusive: The state acknowledges that 51 days ran
between the time of the superseding indictment and Mr. Graham's January 4, 2018 filing
for discovery in that case, and that another 25 days ran between the day on which the
state responded to that discovery request and the date of the next agreed continuance.
Appellee's Brief at 13. If those 76 actual days chargeable against the state are aggregated
with the acknowledged 41 earlier days relating to the first case, the state would be 81 days
out of time. (41 x 3 plus 76 x 3 then minus 270 equals 81.)
       {¶ 41} Mr. Graham urges that the chargeable time in excess of 270 days exceeds
even that calculation because after March 22, 2017, Mr. Graham "refused to sign any of
the remaining continuances in 17CR528," and "[t]hese continuances were not reasonable"
in light of Mr. Graham's known objections, especially as coupled with the ostensible
purposes for the continuances, which "made Mr. Graham's statutory protections to a
speedy trial virtually meaningless." Appellee's Brief at 7-9.
       {¶ 42} Mr. Graham's arguments regarding the effect in the first case of continuance
entries agreed to by his own lawyer run contrary to the weight of substantial precedent
from this court. We have said that where "continuances were not requested solely by the
State or sua sponte by the court, there is no requirement under R.C. 2945.72(H) that these
continuances be reasonable." Watson, 10th Dist. No. 13AP-148, 2013-Ohio-5603, ¶ 24,
citing State v. Kist, 173 Ohio App. 3d 158, 2007-Ohio-4773 (11th Dist.2007), ¶ 35; see also,
e.g., State v. Dennison, 10th Dist. No. 12AP-718, 2013-Ohio-5535, ¶ 19 ("it is well
established that continuances granted on joint motions of both the state and defense toll
the statute, and the only continuances that must be reasonable in order to toll the
statutory time limits are those requested by the state or sua sponte by the trial court")
(citations omitted), ¶ 18 ("that appellant repeatedly submitted his own pro se filings
objecting to his appointed counsel's multiple continuance requests does not warrant a
contrary finding") (citations omitted); State v. Glass, 10th Dist. No. 10AP-558, 2011-Ohio-
No. 18AP-636                                                                               12

6287, ¶ 16, 17 ("R.C. 2945.72(H) does not require that a continuance granted upon the
accused's own motion be reasonable for the time period to be tolled. Additionally, any
continuances granted by a joint motion or agreement of the parties also toll the statutory
time period. * * * The only continuances that must be reasonable to toll the statutory time
limits are those requested by the state or sua sponte ordered by the trial court"; on this
score, defendant is "bound" by counsel "even over the defendant's objections") (citations
omitted); State v. McQueen, 10th Dist. No. 09AP-195, 2009-Ohio-6272 (same effect);
State v. Brime, 10th Dist. No. 09AP-491, 2009-Ohio-6572 (same); State v. Lytle, 10th
Dist. No. 13AP-866, 2015-Ohio-1133 (same). Compare State v. Taylor, 98 Ohio St. 3d 27,
36 (2002) (counsel waiver valid over defendant's objections where undertaken to allow
for consideration of defense motions).
       {¶ 43} That well engrained case law presents a significant barrier, for example, to
an argument that we should look behind the counsel-ratified continuance of July 6, 2017,
which granted—over Mr. Graham's earlier expressions that he did not want to waive any
time—a 55-day continuance of the trial set for that date, on the sole stated basis that
Mr. Graham had not been transported from jail by the appointed hour.           But compare
State v. Kroesen, 10th Dist. No. 00AP-48, 2000 Ohio App. Lexis 5305, *20 (reasonable
delay agreed to by counsel overrides defendant's objections, although "[d]efense counsel's
power to waive his client's right to a speedy trial is limited to a reasonable period of time
or to that length of time which does not constitute ineffective assistance of counsel");
State v. McBreen, 54 Ohio St. 2d 315, 319-20 (1978) (counsel waiver of speedy trial time is
binding when "for the purpose of trial preparation," but " 'counsel's control * * * is not
unlimited, and there are certain fundamental protections guaranteed an accused which
counsel may not waive without his client's concurrence.' ") (citation omitted).
       {¶ 44} In any event, we need not rehearse further any question of whether Mr.
Graham was bound by his lawyer's agreements to the continuances because here we find
that the effect of the last continuance in the first case did not also bind him with regard to
the second case that later eventuated. Informed by the principle that the speedy trial
statute "is * * * mandatory, and must be strictly construed against the state," Kist, 173
Ohio App. 3d at 161 (citation omitted); Jackson, 2d Dist. No. 17056, 1998 Ohio App. Lexis
4469 at *6, we are not persuaded that the continuance form signed in the first case as one
No. 18AP-636                                                                              13

of the last acts of Mr. Graham's initial, appointed counsel and over Mr. Graham's
objections should be given simultaneous, continuing effect for a new indictment
incorporating those allegations as part of a much more extensive case that did not even
exist as a formal matter until well after the continuance form for the first case had been
executed. Compare, State v. Homan, 89 Ohio St. 3d 421, 428 (2000) ("R.C. 2945.72(E)
does not apply to charges filed by the state after the defendant's motion is filed"),
superseded by statute on other grounds as stated in State v. Boczar, 113 Ohio St. 3d 148,
2007-Ohio-1251, ¶ 22.
       {¶ 45} The state does not contest that 41 actual days are chargeable to the first
case. Appellant's Brief at 12. The only question here is whether the last continuance entry
in that initial case is found to continue on into the future even for purposes of a broader
case as later filed linking those charges with others.
       {¶ 46} Under the circumstances of the cases here, the answer is no. The state filed
a new indictment against Mr. Graham, and by its own calculation, the state says that some
76 actual days (51 days to start, followed later by another 25) ran as to the later counts in
the second case. Appellant's Brief at 13. The state cites no authority for an argument that
such time accrued in that second case should not apply to the older counts there, and we
do not find such an argument persuasive. After all, Adams and its progeny make clear
that the clock on the older counts (already at the 41 actual days) does not reset with the
filing of the newer counts, and no tolling event occurred in the new case until more than
50 additional days had elapsed.
       {¶ 47} The new indictment began by reciting that all "Counts 1 through 44 are part
of [one] course of criminal conduct between September 29, 2016, and January 19, 2017,
for which the course of conduct took place in multiple counties including Franklin County
and Delaware County." It went on: "the offenses were [all] committed as part of the same
transaction or chain of events, or in furtherance of the same purpose or objective * * *."
In such a context, as the Supreme Court of Ohio found in a different setting in Adams,
"other defense considerations may arise which will affect [a defendant's] decision whether
to waive the right to a speedy trial as to any subsequent charges stemming from the same
set of circumstances. Thus, a knowing and intelligent waiver cannot be made until all the
facts are known by the accused, which includes knowing the exact nature of the crime he
No. 18AP-636                                                                                 14

is charged with." 43 Ohio St. 3d at 70. The defense calculus, weighing significantly
expanded burdens and assessing potential opportunities, becomes more intricate at that
point given the web of allegedly interconnected crimes.
       {¶ 48} Under these circumstances, we echo some of the observations in State v.
Wood, 81 Ohio App. 3d 489, 491 (2d Dist.1992), in rejecting the argument that a
continuance motion in the initial case somehow could "operate[ ] as a request to continue
a case which at that time was not even in existence."            The state could have tried
Mr. Graham in the first case within the time allowed by the continuance forms there. But
it elected not to do so, instead weaving those charges into a much broader tapestry.
Compare, e.g., State v. Logan, 71 Ohio App. 3d 292, 298 (10th Dist.1991) (explaining in
connection with former statute that the "trial court found that the waiver executed on
March 26, 1990 [under the first indictment], was effective through June 7, 1990, the date
on which defendant was reindicted on identical charges in Hocking County [then
transferred here], a ruling supported by the syllabus of State v. Adams (1989), 43 Ohio
St.3d 67"); State v. Juarez-Hernandez, 10th Dist. No. 12AP-95, 2012-Ohio-4835, ¶ 14
(tolling in first case counts as to those charges at least up to time of second indictment,
but court assumes for purposes of argument that clock on charges in superseding
indictment then began to run on date of second indictment up to date of defendant's
motion 22 days later to dismiss that second case).
       {¶ 49} These are not circumstances, then, in which a defendant's ability to defend
himself seems unimpaired by a reiteration of existing charges simply under a different
case number. Compare State v. Clark, 107 Ohio App. 3d 141, 153 (2d Dist.1995) (where
defendant in first case had given general time waiver as to the only charges that ultimately
remained after re-indictment, "the two cases differ only in case number" and defendant's
"ability to defend himself was not impaired," so time did not run). And, we underscore, in
keeping with State v. Blackburn, 118 Ohio St. 3d 163, 2008-Ohio-1823, we accord the state
full credit for all time tolled in the initial case as to those charges, up to and including the
day of issuance of the superseding indictment.
       {¶ 50} We therefore conclude that Mr. Graham's convictions here violated his
statutory speedy trial rights with regard to counts 41 and 43 only. (Counts 42 and 44 as
dismissed by virtue of the plea agreement would suffer the same infirmity.)
No. 18AP-636                                                                                 15

       2) Constitutional speedy trial rights
       {¶ 51} Pursuant to the Sixth Amendment to the United States Constitution, as
made applicable to the states through the Fourteenth Amendment, see Klopfer v. North
Carolina, 386 U.S. 213 (1967), an accused criminal defendant "shall enjoy the right to a
speedy and public trial * * *."
       {¶ 52} Our Supreme Court has said that "[t]he Ohio Constitution provides similar
protection" through language that "[i]n any trial," an accused shall have process to gain
"speedy public trial * * *." State v. Selvage, 80 Ohio St. 3d 465, 466 (1997), citing Ohio
Constitution, Article I, Section 10. See also State v. Butler, 19 Ohio St. 2d 55, 57 (1969)
(assuming that disposing of a federal speedy trial claim also resolves the issue under
Ohio's Constitution). This court has said that the federal and Ohio "speedy trial rights are
essentially equivalent." Glass, 2011-Ohio-6287, at ¶ 11 (citing Butler, and observing that
Ohio's speedy trial statutes, as discussed above, "were implemented to enforce those
constitutional guarantees").
       {¶ 53} In any event, Mr. Graham posits here that the "Ohio statutory speedy trial
provisions and the constitutional right to speedy trial under the United States and Ohio
Constitutions are coextensive." Appellant's Brief at 10. He does not differentiate between
the constitutional speedy trial rights that he claims; at least for purposes of this case, then,
we approach any such (unargued) differentiation with caution (notwithstanding one
potential aspect in which the Ohio right appears broader than its federal counterpart, a
distinction that we conclude ultimately is not determinative here as discussed below).
       {¶ 54} We note further that although the state tells us that "Defendant did not raise
a constitutional speedy trial claim in his motion or in the proceedings below," Appellee's
Brief at 14, that characterization is not correct: Mr. Graham's May 30, 2018 Motion to
Dismiss, as adopted by his counsel during the plea and sentencing colloquy of July 23,
2018, explicitly argues for example that the state "undercut my speedy trial rights in
violation of my Sixth and Fourteenth Amendment rights." (May, 30, 2018 Mot. to
Dismiss; July 23, 2018 Tr. at 4.)
       {¶ 55} As the Supreme Court of Ohio did in Selvage, 80 Ohio St. 3d at 467, this
court has turned to the United States Supreme Court's four-factor test of Barker v.
Wingo, 407 U.S. 514, 530 (1972), in assessing whether the state has violated a defendant's
No. 18AP-636                                                                                  16

constitutional speedy trial rights. See, e.g., Watson, 2013-Ohio-5603 at ¶ 26; Glass, 2011-
Ohio-6287 at ¶ 19. Those factors involve: "Length of delay, the reason for the delay, the
defendant's assertion of his right, and prejudice to the defendant." Barker, 407 U.S. at
530.
       {¶ 56} Because the "length of the delay is to some extent a triggering mechanism,"
id., the state argues that "[a]s to the new charges" contained in the second indictment
(that is, as to the charges still at issue), that factor is dispositive. Appellant's Brief at 15-
16.
       {¶ 57} "Until there is some delay which is presumptively prejudicial, there is no
necessity for inquiry into the other factors that go into the balance." Barker, 407 U.S. at
530. "A delay becomes presumptively prejudicial as it approaches one year in length."
State v. Adams, 144 Ohio St. 3d 429, 442, 2015-Ohio-3954, citing Doggett v. United
States, 505 U.S. 647, 652, fn. 1 (1992). See also, e.g., Watson, 2013-Ohio-5603 at ¶ 27
(citations omitted for same proposition; trial 18 months after defendant's arrest is
"presumptively prejudicial").
       {¶ 58} Here, only nine months elapsed from indictment on the new charges to Mr.
Graham's plea.     In the context of these counts, we conclude both that that is the
appropriate interval to measure and that the nine months was not "presumptively
prejudicial."
       {¶ 59} Largely for reasons related to those for which the statutory new trial clock
started afresh with the new counts, we do not believe that the measurement here should
relate back to dates before the second indictment and Mr. Graham's subsequent arrest in
that matter. We also observe that Mr. Graham does not invoke federal or state due
process rights regarding pre-indictment delay arguments, nor does he point to the sort of
actual, specific, non-speculative substantial prejudice that would be required to pursue
such a course. Compare, Adams, 144 Ohio St. 3d at 444; State v. Luck, 15 Ohio St. 3d 150
(1984); Williams, 2014-Ohio-2737 at ¶ 41 (required showing not made).
       {¶ 60} The United States Supreme Court held in United States v. Marion, 404 U.S.
307, 315 (1971), that the Sixth Amendment speedy trial right does not extend to time
before indictment, charge, or arrest. See also Luck, 15 Ohio St. 3d at 153 (Marion holds
that federal right "has no applicability to pre-indictment delays"). By contrast, in State v.
No. 18AP-636                                                                               17

Meeker, 26 Ohio St. 2d 9 (1984), paragraph three of the the syllabus, the Supreme Court of
Ohio had opined that state and federal speedy trial guarantees "are applicable to
unjustifiable delays in commencing prosecution, as well as to unjustifiable delays after
indictment." But in light of Marion, the Supreme Court of Ohio in Luck instructed that
while Meeker retains some vitality with respect to Ohio's speedy trial provision, it
"remains viable only insofar as its application is limited to cases that are factually similar
to it." 15 Ohio St. 3d at 153 (also implying that Marion's ruling on federal constitutional
provision to some extent "nullified" Meeker's ruling even with regard to Ohio's own
constitutional provision).
       {¶ 61} The Supreme Court of Ohio then went on to emphasize the salient fact that
in Meeker, all the acts for which the defendant later was charged had occurred "at the
same time and place" as the act for which he initially had been indicted. Id.; see also
Meeker, 26 Ohio St. 2d at 18 (discussing acts committed "at the same time and place" but
intentionally charged sequentially by the state). "The defendant's right to a speedy trial
under the Ohio Constitution was violated in Meeker because the defendant's initial
indictment encompassed the same events that were the basis of his second indictment,
and the delay in commencing prosecution for the offenses described in the second
indictment occurred after the defendant had already been indicted for an offense arising"
from those very events. Luck, 15 Ohio St. 3d at 153 (emphasis added and omitted).
       {¶ 62} Here, as we have seen, the new, non-duplicated charges on which Mr.
Graham was convicted under the second indictment arose from acts not committed "at
the same time and place" as the acts described in the three counts from the first
indictment. They encompassed at least some 17 additional break-ins, all on dates other
than the January 19, 2016 Tai's Asian Bistro and The Uniform Store events, and involving
different locations and victims. And, again, the parties agreed in the September 11, 2017
entry that the state had "recently received information on several additional incidents"
that needed to be factored into new charging decisions.
       {¶ 63} These circumstances are not "factually similar" to Meeker, to use Luck's
restrictive formulation. That is what we found in Williams, too, as to certain counts of the
indictment that "did not occur at the same time and place" as other counts, and as to
No. 18AP-636                                                                             18

which Meeker therefore was "inapplicable" as "not factually similar" to the case at hand.
2014-Ohio-2737 at ¶ 41.
       {¶ 64} So on these facts, and guided by governing precedent on the particular
question as to whether preindictment delay should be assessed here, we do not further
wrestle with the assertion of Mr. Graham's brief that federal and state speedy trial rights
are "coextensive." But see, Jeffrey S. Sutton, 51 Imperfect Solutions: States and the
Making of American Constitutional Law (Oxford University Press 2018) at 1 (celebrating
that "virtually all of the foundational liberties that protect Americans originated in the
state constitutions and to this day remain independently protected by them"), 7 (using
basketball free-throw analogy to bemoan "American lawyers regularly taking just one shot
rather than two to invalidate state [action] on behalf of their clients"), 174 (contesting
proposition that "as an interpretive matter, * * * constitutional guarantees of independent
sovereigns, even guarantees with the same or similar words, must be construed in the
same way"); 178 ("State court decisions that imitate federal court decisions not only seem
to be prioritizing the wrong decisions in determining the meaning of their own
constitutions, but they also seem to be inverting the right sequence for considering state
and federal arguments").
       {¶ 65} Given our statutory ruling granting Mr. Graham relief as to the counts
arising from the events recited in the first indictment, we need only look here to the new
counts arising from the other events set forth in the second indictment. We agree with the
state that "[a]s to [those] new charges, Defendant cannot meet the threshold burden as
the delay was only 9 months * * *." Appellee's Brief at 15-16.
       {¶ 66} The roughly nine-month period from the time of the second indictment to
the time Mr. Graham entered his plea is not "presumptively prejudicial." See, e.g., State
v. Taylor, 98 Ohio St. 3d 27, 33, 2002-Ohio-7017 ("The fact that appellant was brought to
trial within a year of the murders can hardly allow the delay to be characterized as
'presumptively prejudicial,' a label that ordinarily triggers a constitutional speedy trial
analysis and inquiry into the remaining Barker factors"). In State v. Brime, 10th Dist. No.
09AP-491, 2009-Ohio-6572, ¶ 21, in the course of finding no presumptive prejudice
where "the delay between the filing of the indictment and * * * trial was a little more than
six months," we cited approvingly to State v. Carter, 9th Dist. No. 97CA006703, 1998
No. 18AP-636                                                                            19

Ohio App. Lexis 1370 (April 1, 1998), as reflecting that a "nine-month delay 'does not
constitute a "presumptively prejudicial" delay for speedy trial purposes.' "
       {¶ 67} We therefore need not weigh the four Barker factors. See, e.g., Glass, 2011-
Ohio-6287 at ¶ 20 ("the Barker analysis is * * * triggered [only] once a 'presumptively
prejudicial' delay is shown") (citations omitted); Brime, 2009-Ohio-6572 at ¶ 22 (thus,
"the record is insufficient to trigger examination of the remaining Barker factors").
       {¶ 68} Were we to do so, we still would not find constitutional speedy trial
violations with regard to the new charges now at issue. The nine-month delay here was
nothing like the more than five-year delay in Barker's "close" case (that did involve many
complexities not presented here). Compare 407 U.S. at 533. Included within that time
was Mr. Graham's discovery demand of January 4, 2018; the February 6, 2018 entry
signed by Mr. Graham himself to allow for appointment of new counsel and preparation
time; and other continuances that Mr. Graham and his lawyer also signed to provide for
further discovery and "defense investigation." Again, fewer than ninety days of this
period are chargeable against the state, and the defendant himself endorsed the several
continuances during this second stage. His pro se May 30, 2018 motion to dismiss as
invoking speedy trial grounds was filed less than two months before the plea and was not
adopted by counsel until the day of plea. Finally, the record reflects no particular delay-
related impairment of Mr. Graham's ability to defend his case, and he "does not point to
any particular witnesses" whose testimony or memories were lost to him during this
period, see Glass, 2011-Ohio-6287 at ¶ 25; we do not find oppression as to delay
"attributable to defendant's own motions and requests for continuances," see Watson,
2013-Ohio-5603 at ¶ 32; and "defendant's bare allegation of anxiety and concern presents
no particular reason for this [aspect of the prejudice] factor to weigh heavily in our
consideration," see id., citing Glass.
       {¶ 69} Therefore, Mr. Graham does not prevail on his constitutional arguments
regarding the additional counts of the new indictment on which he was convicted.
Because we have found that his convictions on the original charges as duplicated in counts
41 and 43 are invalid under Ohio's speedy trial statute, we do not revisit those counts for
constitutional analysis.
Conclusion
No. 18AP-636                                                                           20

       {¶ 70} We affirm Mr. Graham's convictions as to counts One, Three, Five, Six,
Eight, Ten, Twelve, Fifteen, Eighteen, Twenty, Twenty-Two, Twenty-Four, Twenty-Six,
Twenty-Eight, Twenty-Nine, Thirty-One, Thirty-Three, Thirty-Six, and Thirty-Nine; they
withstand the speedy trial challenges.
       {¶ 71} We reverse Mr. Graham's convictions as to counts Forty-One and Forty-
Three because prosecution on counts 41 through 44 was barred by operation of Ohio's
speedy trial statutes.
       {¶ 72} We therefore remand this case to the Franklin County Court of Common
Pleas for further proceedings, including resentencing, consistent with this opinion.
                         Judgment affirmed in part and reversed in part; case remanded.
                          KLATT, P.J. and DORRIAN, J., concur.
                                 _________________